Citation Nr: 1727251	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  04-16 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for hepatitis C, to include as secondary to service-connected mixed substance abuse, including intravenous drug use. 

2.  Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veteran Affairs benefits purposes. 


REPRESENTATION

The Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying service-connection for hepatitis C, and an August 2010 rating decision from the RO in St. Petersburg, Florida determining the Veteran is not competent to handle disbursement of VA funds.  

This appeal has a rather complex procedural history.  Most recently, in February 2016, the Board issued a remand decision to obtain a VA examination to determine whether the Veteran's substance abuse was caused by or related to his service-connected posttraumatic stress disorder (PTSD) and to obtain a VA psychiatric field examination to determine whether the Veteran was competent to handle disbursement of his VA funds.  Having reviewed the record, the Board finds there has been substantial compliance with its past remand directives.  Stegall v. West, Vet. App. 268, 270-71 (1998).  As a result of the post-remand evidentiary development, the Veteran's claim of entitlement to service-connection for mixed substance abuse, including intravenous drug use, secondary to service-connected PTSD, was granted by the RO in a February 2017 rating decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's infection with hepatitis C was incurred in service or was proximately due to or aggravated by the Veteran's service-connected PTSD with mixed substance abuse, including intravenous drug use.  

2.  It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of VA funds, without limitation.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service-connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any additional issues with the duty to notify or duty to assist that were not already cured by the most recent remand.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

The claims file indicates that the Veteran has received disability retirement benefits from the United States Social Security Administration (SSA) since July 2000.  See SHARE Print Screens, December 2002; June 2006 Hospital Summary.  However, pursuant to SSA's document retention policy, SSA disability claims files are destroyed 7 years after the adjudication of the most recently awarded claim if the claimant has attained full retirement age.  The Veteran began receiving SSA disability retirement benefits in July 2000, is currently 71 years old, and has attained full retirement age.  Accordingly, his SSA disability claims file is no longer available, and attempts to request these records would be futile.  See Social Security Administration Notice of System of Records Required by the Privacy Act of 1974, 78 Fed. Reg. 71210 (December 22, 2003).
II.  Service-Connection

      A.  Direct Service-Connection
      
Direct service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service-connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he acquired hepatitis C while serving in Vietnam where he was exposed to body fluids while bagging dead bodies.  See December 2001 VA Form 21-4138(JF).  He also suggests he may have contracted hepatitis C in service as a result of unsanitary conditions in Vietnam and the routine re-use of hypodermic needles by military medical personnel.  See Veteran's April 2004 correspondence.  

The Veteran's service treatment records do not contain any evidence demonstrating that he contracted the hepatitis C virus while in service, and do not suggest he ever experienced a high risk exposure to the virus while on active duty.  In fact, in a May 2012 opinion rendered by a physician with the Veterans Hospital Administration (VHA), it was determined that the Veteran's service treatment and personnel records did not describe any blood-to-blood or blood-to-mucous membrane contact necessary for a hepatitis C infection.  Additionally, the Veteran's June 1968 separation physical examination is negative for hepatitis C infection.  

The Board further grants significant evidentiary weight to the clinical evidence of record demonstrating that the Veteran did not test positive for hepatitis C until November 2001, more than thirty years after his military service in Vietnam had ended.  See VA treatment records November 2001; See also May 2004 VA exam (stating that hepatitis C was positive by enzyme immunoassay.).  Thus, the contentions presented by the Veteran regarding in-service exposure and infection with hepatitis C are uncorroborated and facially implausible in light of the above evidence.  

The Board acknowledges that at various times in the record, it is suggested that the Veteran was positive for hepatitis C well before November 2001.  See 
May 2004 VA exam ("hepatitis C diagnosed 20 years ago"); July 2005 VA treatment record ("HCV (+) in ?1975").  For the following reasons, the Board does not find these reports credible or worthy of evidentiary consideration.  First, the record is devoid of any mention of hepatitis C until after November 2001.  This is notable, as the record contains extensive post-service treatment records beginning in the early 1970s.  Second, all of the reports that the Veteran was infected with hepatitis C in the 1970s or 1980s occur after November 2001 and are based exclusively on the Veteran's self-reported medical history.  In light of the Veteran's extensive history of drug and alcohol abuse, varied reports of cognitive impairment, evasive thought content, and reports of exaggerations, the Board is compelled to disregard these statements as lacking in credibility.  Lastly, these claims of pre-2001 infection with hepatitis C are inconsistent with the clinical evidence of record proving the Veteran was diagnosed with hepatitis C in November 2001.  

In sum, the Veteran's service treatment records fail to document any exposure to, diagnosis of, or symptoms for hepatitis C while in service.  As the Veteran cannot successfully prove that his hepatitis C was caused by an in-service incurrence, he has not satisfied the criteria for entitlement to service-connection on a direct basis and his claim must be denied. 

      B.  Secondary Service-Connection
      
Service-connection may also be considered on a secondary basis.  38 C.F.R. § 3.310 (2016).  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service-connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
In a March 2017 Informal Hearing Presentation, the Veteran, through his representative, argued that the May 2012 VHA opinion implied that the Veteran's hepatitis C was at least as likely as not acquired through intravenous drug use during the 1980s and 1990s.  While it is well known that intravenous drug use is a universally known risk factor for hepatitis C, the Board cannot disregard the sequence of events in this case.  Clear evidence in the record proves the Veteran tested positive for and was diagnosed with hepatitis C in November 2001, more than a month prior to his January 2002 receipt of service connection for PTSD with mixed substance abuse, including intravenous drug use.  Thus, it cannot be said that the Veteran's hepatitis C was proximately due to his service-connected PTSD with mixed substance abuse disorder when the evidence proves his hepatitis C pre-existed the effective date of his service-connection for PTSD with mixed substance abuse disorder.  In other words, the drug abuse in the 1980s and 1990s was decades prior to the grant of service connection for PTSD, during a time period when secondary service connection was not in effect.  Legally, the drug abuse that occurred decades before the grant of service connection is not part of the service-connected disability.  The Board finds this is a similar legal scenario to that presented when determining the effective date for an award of a claim granted on a secondary basis.  In that case, the effective date can be no earlier than the date of the claim for compensation on a secondary basis, as a matter of law, even if the secondary condition existed prior to that date.

The May 2012 VHA opinion relied upon by the Veteran to support his arguments does not provide as strong of an etiological connection between his particular case of hepatitis C and his intravenous substance abuse use as is suggested.  The reviewing physician never provided a definitive statement affirming that Veteran's hepatitis C was etiologically caused by his historical use of intravenous drug use.  Instead, she simply acknowledged that the Veteran has a history of intravenous drug abuse and stated generally that this behavior is a "universally known risk factor for HCV [hepatitis C virus]."  The language of this opinion is too abstract and speculative to support a grant of secondary service-connection and remains uncorroborated by clinical data or any other sound rationale.  The Veteran's arguments regarding the probative value of this May 2012 VHA opinion on the theory of secondary service-connection are based on an inferential leap for which no reasoned basis was proffered. 

Moreover, the May 2012 VHA reviewing physician acknowledged that the Veteran was not diagnosed with hepatitis C until 2002 (the Veteran was actually diagnosed in November 2001) well after his intravenous cocaine and heroin use during the 1980s and 1990s had ceased.  The examiner failed to account for the discrepancy between the cessation of the Veteran's intravenous drug use and his subsequent diagnosis of hepatitis C years later.  Without supporting clinical evidence or a cogent rationale, the VHA opinion is not probative evidence in resolving the Veteran's claim of secondary service-connection.  

Next, the Board finds that the evidence of record does not suggest that the Veteran's hepatitis C has been aggravated by his service-connected PTSD with mixed substance abuse, including intravenous drug use during the period on appeal.  In the May 2012 VHA opinion, the reviewing physician noted an absence in the Veteran's treatment records of any known liver-related complications including GI [gastrointestinal] bleeding, ascites, encephalopathy, and liver cancer, which would denote a worsened progression of the disorder.  While the record documents occasional bouts of mild liver inflammation and elevated liver enzymes, these are attributed to the Veteran's hepatitis C and not his mixed substance abuse disorder.  See VA treatment records, May 2013, December 2014.  In fact, the record is completely devoid of any credible and competent evidence suggesting that the Veteran's hepatitis C has worsened beyond its natural progression as a result of his service-connected PTSD with mixed substance abuse, including intravenous drug use.

C.  Conclusion

As articulated above, the evidence fails to demonstrate that the Veteran is entitled to service-connection under a direct or secondary theory of entitlement.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement for service-connection for hepatitis C, the doctrine is not for application.  See 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
III.  Mental Incompetency

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2016).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c) (2016).  Moreover, there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.102, 3.353(d) (2016).

Here, the Veteran has been deemed incompetent since August 2010.  The current appeal arises from a January 2011 notice of disagreement requesting that the VA reverse the determination of incompetency.  After a review of the clinical evidence of record, there is no doubt that the Veteran requires assistance managing his financial affairs on account of the severity of his mental illness and substance abuse disorders.  Accordingly, the Board holds that the evidence is clear and convincing that the incompetency status is warranted, as supported by the evidence below. 

In a letter dated November 2009, VA psychiatrist, Dr. J.X. explained that the Veteran suffered from a chronic mental illness which caused him to act irresponsibly with his finances, using all of his money for alcohol and street drugs.  Dr. J.X. concluded that the Veteran lacked the capacity to manage his finances independently.  

In February 2010, the Veteran was afforded a VA psychiatric examination.  Following a thorough review of the claims file and a mental status examination, the VA examiner opined that the Veteran should be deemed incompetent to manage his VA benefits in his own best interest.

During a May 2010 inpatient psychiatric admission, the Veteran agreed to the initiation of a fiduciary payee admitting that he had problems managing his finances secondary to a relapse with alcohol and crack cocaine intake.  The Veteran's thought content was described as evasive and his insight and judgment were noted as impaired.  He self-reported difficulty with concentration and decision-making. 

In September 2010 a VA field examiner noted that the Veteran was admitted to the VA Medical Center's Domiciliary and recommended that the administrator of the facility be named as the Veteran's legal custodian for VA benefits. 

Following an August 2011 field examination, it was determined that the Veteran would be maintained on supervised direct payment due to maintenance of his sobriety. 

From 2011 to 2017, the Veteran continued to receive psychiatric treatment for his PTSD and substance abuse disorder.  There was no medical evidence during this time period which demonstrated that the Veteran had regained the competency necessary to manage his VA benefits.  

In January 2017, the Veteran was afforded a VA examination to assess his mental disorders.  Following a review of the claims file, an in-person interview, and a mental status examination, the VA examiner concluded the Veteran lacked the capacity to manage his VA benefits.  Specifically, this mental health evaluation yielded the following analysis:

Although the Vet does know how much money he gets monthly, how much he has in bills, saves money, and appears to manage non-VA retirement money, his past history in providing for himself financially is poor, as evidence [sic] from the records indicating that as recent as last year he would often choose to pay excessive amounts of money to live in motels in order to have the freedom of using substances; he is now utilizing a fiduciary for the past few years, which has enabled him to stay in his current structured residence for the longest time he has ever stayed anywhere since moving to Florida, he notes in this evaluation he wants to keep the fiduciary; he remains with poor insight and judgment (does not believe he ever had a substance abuse problem, married a female in her twenties and remains married to her while she has been incarcerated for the past year, without questioning why she wanted to marry him, has used substance [sic] and has been incarcerated for such himself as recent as last year; has given money away to people/family he thought were in need and has not engaged in substance abuse treatment); additionally mild cognitive impairment is noted as evidenced in this evaluation, which could impair him from being able to consistently manage funds.

Upon careful and comprehensive review of the Veteran's appeal, the Board is compelled to agree with the expert medical opinions of record.  The Veteran's own statements to the January 2017 VA examiner express wishes to continue managing his funds through his VA appointed fiduciary payee.  In summary, the medical evidence over the past seven years is clear, convincing, and leaves no doubt as to the Veteran's incompetency.  As reasonable doubt is not present, the presumption of competency has no application in the current appeal.  









[Continued on Next Page]
ORDER

Service-connection for hepatitis C, to include as secondary to service-connected mixed substance abuse, including intravenous drug use, is denied.

The Veteran is not competent to handle disbursement of VA funds.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


